THE STATE OF TEXAS
                         MANDATE
                     *********************************************

TO THE 354TH DISTRICT COURT OF RAINS COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of January, 2015, the cause upon appeal to revise or reverse your judgment between

             SUSAN JACKSON HOLDEN AND TERRY HOLDEN, Appellants

                          NO. 12-13-00165-CV; Trial Court No. 9,140

                          Opinion by James T. Worthen, Chief Justice.

         CHARLES LYLE HOLDEN, AS INDEPENDENT EXECUTOR OF THE
            ESTATE OF ROSIE EUNICE HOLDEN, DECEASED, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the oral arguments, appellate record and the briefs
filed herein, and the same being considered, it is the opinion of this court that there was error in
the judgment as entered by the trial court, and that the same should be affirmed in part and
reversed and rendered in part.

        It is ORDERED, ADJUDGED and DECREED by this court that the portion of the trial
court’s judgment awarding $25,587.73 in damages to CHARLES LYLE HOLDEN, AS
INDEPENDENT EXECUTOR OF THE ESTATE OF ROSIE EUNICE HOLDEN,
DECEASED is reversed and judgment rendered instead in the amount of $11,276.24; that in
all other respects, the judgment of the trial court is affirmed in accordance with the opinion of
the court; that all costs of this appeal are hereby assessed equally amongst the parties; and that
this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7th day of April, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk